                                                                          USDC SONY
                                                                          DOCUMENT
   UNITED STATES DISTRICT COURT                                           ELECTRO NI CALLY FILED
   SOUTHERN DISTRICT OF NEW YORK
   - - - - - - - - - - - - -                                              DOC#: _ _ _---;--,--:-
                                                             X            DATE FILED: i   o /;;;zo/3
   UNITED STATES OF AMERICA                                                                       '
                   -   V .    -                                    CONSENT PRELIMINARY ORDER
                                                                   OF FORFEITURE/
  MOHAMMED Z . ALAM ,                                              MONEY JUDGMENT

                                                                   S2 11 Cr . 108             (KMW)
                                       Defendant .

  - -    -   - - - - - -                                    X


                  WHEREAS ,           on or abohlt April 30 ,            2012 ,     MOHAMMED Z. ALAM

  (the       " defendant " ) ,          was      charged     in    a     five - count          superseding
  Information ,         S2        11     Cr .     108    (KMW)
                                                                  (the     " Information " ) ,            with
 participating           in       a    conspiracy to         commit      credit         card    fraud ,     in

 violati-on       of    Title          18 ,     United   States     Code ,     Section          1029 (b) (2)

 (Count One) ; credit card fraud ,                       in violation of Title 18 ,                   United

 States Code , Sections 1029(a) (5) and 2                          (Count Two) ; participating

 in a bank fraud conspiracy , in violation of Title 18 , United States

 Code , Section 1349 (Count Three) ; participating in a conspiracy to

traffic in false identification documents ,                              in violation of Title

18 , United States Code , Sections 1028 (f) and (a) (2)                                     (Count Four) ;

and trafficking in counterfeit goods ,                            in violation of Title 18 ,

United States Code , Section 2320 (a)                       (Count Five);

                WHEREAS ,             the       Information        included             a     forfeiture
allegation       as     to        Counts        One   through     Five    of      the       Information ,

seeking forfeiture                to the United States ,               pursuant to Title 18 ,
United       States          Code ,           Section    982(a) (2) ,        of     any         property
constituting        or   derived        from   proceeds      obtained           directly    or

indirectly as        a   result    of    the   offenses      charged       in    Counts    One

through Five of the Information ;

            WHEREAS , on or about April 30 , 2012 , the defendant pled

guilty to Counts One through Fi ve of the Information , pursuant to

a   plea   agreement      with     the    Government ,     wherein         the    defendant

admitted    the     forfeiture     allegation with         respect         to    Counts    One

through Four and agreed to forfeit to the United States , pursuant

to Title    18 ,    United States         Code ,   Section    982 ,    a    sum of money

representing       the   proceeds        traceable    to   the   commission          of    the

offenses charged in Counts One through Four of the Information ;

            WHEREAS , the defendant consents to the entry of a money

judgment    in     the   amount    of    $112 , 000   in   United     States       currency

representing       the   amount    of     proceeds    traceable       to    the    off ens es

charged in Counts One through Four of the Information that the

defendant personally obtained ; and

             WHEREAS , the defendant admits that , as a result of acts

and/or omissions of the defendant , the proceeds traceable to the

offenses charged in Counts One through Four of the Information

that the defendant personally obtained cannot be located upon the

exercise of due diligence .

            IT IS HEREBY STIPULATED AND AGREED , by and between the

United States       of America ,        by its     attorney Geoffrey S .            Berman ,
United States Attorney ,          Assistant United States Attorney ,                  KARIN

PORTLOCK of counsel , and the defendant , and his counsel , DAVIDE .

LEVINE , Esq ., that :

            1.     As a result of the offenses charged in Counts One

through    Four    of    the    Information ,        to   which   the   defendant        pled

guilty , a money judgment in the amount of $112 , 000 in United States

currency    (the    " Money      Judgment " ) ,      representing       the     amount     of

proceeds traceable to the offenses charged in Counts One through

Four of the Information that the defendant personally obtained ,

shall be entered against the defendant.

            2.     Pursuant to Rule 32 . 2 (b) ( 4) of the Federal Rules of

Criminal     Procedure ,         this        Consent          Preliminary     Order       of

Forfeiture/Money Judgment is final as to the defendant , MOHAMMED

Z . ALAM , and shall be deemed part of the sentence of the defendant ,

and shall be included in the judgment of conviction therewith.

            3.     All    payments       on    the     outstanding      money    judgment

shall be made by postal money order , bank or certified check , made

payable , in this instance , to the United States Marshals Service ,

and delivered by mail            to    the    United States Attorney ' s          Office ,

Southern    District       of    New    York ,       Attn :    Money    Laundering       and

Transnational Criminal Enterprises Unit , One St . Andrew ' s Plaza ,

New York , New York 10007 and shall indicate the defendant ' s name

and case number .
                  4.      The United States Marshals Service is autho r ized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund ,      and    the     United      States        shall     have     clear      title   to    such

forfeited property .

                  5.      Pursuant to Title 21 ,               United States Code ,          Section

853 (p) ,    the        United    States     is     authorized        to    seek   forfeiture       of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment .

                  6.      Pursuant to Rule 32 . 2 (b) ( 3) of the Federal Rules of

Criminal          Procedure ,        the    United        States      Attorney ' s     Office       is

authorized to conduct any discovery needed to identify , locate or

dispose           of      forfeitable             property ,         including       depositions ,

interrogatories ,               requests     for     production        of   documents      and     the

issuance of subpoenas .

                  7.      The Court shall retain jurisdiction to enforce this

Consent      Preliminary Order               of     Forfeiture/Money          Judgment ,     and    to

amend it as necessary , pursuant to Rule 32 . 2 of the Federal Rules

of Criminal Procedure .

                  8.      The     Clerk      of     the      Court     shall       forward      three

certified              copies     of       this      Consent         Preliminary         Order      of

Forfeiture/Money                Judgment     to     Assistant        United     States     Attorney

Alexander          J.     Wilson ,     Co - Chief      of      the    Money      Laundering        and
Transnational Criminal Enterprises Unit , United States Attorney ' s

Office , One St . Andrew ' s Plaza , New York , New York 10007 .




  [THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]
            9.   The   signature   page   of   this   Consent           Preliminary

Order of Forfeiture / Money Judgment may be executed in one or more

counterparts , each of which will be deemed an original but all of

which together will constitute one and the same instrument .

AGREED AND CONSENTED TO :

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York



By :
       KARitJ PORTLOCK
       Assistant United States Attorney
       One St . Andrew ' s Plaza
       New York , NY 10007
       (212)637 - 1589


MOHAMMED Z . ALAM


By :       ~
       MOHAM~AM                                       DATE



By :
       D         LEVINE , ESQ.                        DATE
       Attorney for Defendant
       186 Joralemon Street , Suite 9
       Brooklyn , NY 11201

SO ORDERED :
                                                      I • z._ 'f   . z.e,
HONORABLE KIMBA M. WOOD                               DATE
UNITED STATES DISTRICT JUDGE
